NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0686-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ALTAREIK R. JOHNSON-
TAYLOR,

     Defendant-Appellant.
_________________________

                   Submitted September 13, 2021 – Decided February 22, 2022

                   Before Judges Fasciale and Firko.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Indictment Nos. 18-08-
                   1215 and 19-02-0280.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Molly O'Donnell Meng, Assistant Deputy
                   Public Defender, of counsel and on the brief; Michael
                   Denny, Assistant Deputy Public Defender, on the
                   brief).

                   Andrew J. Bruck, Acting Attorney General, attorney for
                   respondent (Deborah Bartolomey, Deputy Attorney
              General, of counsel and on the brief; Frank Muroski,
              Deputy Attorney General, on the brief).

PER CURIAM

      Defendant Altareik R. Johnson-Taylor appeals from his conviction for

first-degree conspiracy with a juvenile to commit armed robbery, N.J.S.A.

2C:15-1(a)(1), N.J.S.A. 2C:24-9(a), and N.J.S.A. 2C:2-6; third-degree

conspiracy to commit theft, N.J.S.A. 2C:5-2(a)(2) and N.J.S.A. 2C:20-3(a); and

second-degree promoting street crime, N.J.S.A. 2C:33-30(a) and N.J.S.A.

2C:20-3(a).

      On appeal, defendant challenges the denial of his suppression motion as

permitted under Rule 3:4-7(d) relative to the protective sweep of a condominium

unit; contends we should retroactively apply the amendment to N.J.S.A. 2C:44 -

1, which added "youth" as a new mitigating factor; and remand for resentencing.

Having considered the arguments and applicable law, we affirm.

                                       I.

      The following facts were adduced at the suppression hearing conducted

on January 25, 2019, during which East Brunswick Police Detective Jo seph

Bauer and Officer Nicholas Mauro testified for the State. On May 15, 2017,

Officer Mauro responded to a report of a robbery at Crosspointe Condominium

development. Upon arrival, he observed officers meeting with two robbery

                                                                         A-0686-19
                                       2
victims who went to the development to sell a pair of sneakers to two young

men. However, the purported purchasers took the sneakers and ran off without

paying for them. The victims chased the perpetrators and another individual

stepped out and pointed a gun at them, causing the victims to terminate their

pursuit.

      The victims saw the perpetrators running through the development, and

other witnesses observed a group of five or six individuals heading toward unit

347 at Crosspointe Drive. Police officers responded to that address, knocked on

the front door, and announced themselves as police officers. They heard noise

coming from inside the unit, but no one answered the door. After remaining

outside the door for about an hour, knocking and calling a telephone number

provided to them for that address, the South River Police Department informed

the officers that Tash Augustine, who was being investigated for a similar

incident, resided at 347 Crosspointe Drive.

      Given they were in a residential area, the officers cleared the surrounding

condominium units and set up a perimeter around the residence at issue. The

officers knocked again, and this time a young man answered the door. Upon

entering, the officers observed seven or eight young men and women matching

the description given by the victims sitting on a couch. The police ordered


                                                                           A-0686-19
                                       3
everyone to leave the unit and frisked each person for weapons. Then, police

called inside the residence to ascertain if anyone was still in there and ordered

another individual to come outside. From their vantage point at the threshold of

the residence, the officers did not see any weapons but claimed they entered the

unit in order to "clear the residence for armed suspects." The officers walked

through the condominium, looked in closets, and looked under beds. As Officer

Mauro entered the first bedroom on the second floor, he observed a pair of

sneakers in a laundry basket.

      Upon entering the second upstairs bedroom, the officers saw a large

Tupperware clothing container on the floor with a depressed lid, seemingly from

someone climbing on top of it, with several metal brackets "pushed down." They

also noticed the closet had a door to a crawl space above the shelves. One of

the officers entered the crawl space, and using his flashlight, observed what

appeared to be a black shotgun. After determining no one was hiding in the

crawl space, the officer attempted to clear the shotgun to render it safe but then

realized it was an imitation shotgun. The police brought the imitation shotgun

downstairs and left the residence. Eventually, the owner of the unit returned and

consented to a search of the premises, which yielded the sneakers and the

imitation shotgun the officers previously found inside the residence.


                                                                            A-0686-19
                                        4
      On February 7, 2019, defendant was charged with two counts of fourth-

degree conspiracy, contrary to N.J.S.A. 2C:5-2; unlawful possession of a

weapon, contrary to N.J.S.A. 2C:39-5(d) (count one); third-degree conspiracy

with a juvenile to unlawfully possess a weapon, contrary to N.J.S.A. 2C:24-9(a)

and 2C:2-6(a) (count two); fourth-degree unlawful possession of a weapon,

contrary to N.J.S.A. 2C:39-5(d) and 2C:2-6(a) (count three); third-degree

conspiracy to possess a weapon for an unlawful purpose, contrary to N.J.S.A.

2C:5-2 and 2C:39-4(d) (count four); second-degree conspiracy with a juvenile

to commit possession of a weapon for an unlawful purpose, contrary to N.J.S.A.

2C:24-9(a) and 2C:2-6(a) (count five); two counts of third-degree possession of

a weapon for an unlawful purpose, contrary to N.J.S.A. 2C:39-4(d) and 2C:2-

6(a) (counts six and seven); unlawful possession of an imitation firearm,

contrary to N.J.S.A. 2C:39-4(e) (count eight); third-degree conspiracy with a

juvenile to possess an imitation firearm for an unlawful purpose, contrary to

N.J.S.A. 2C:39-4(e), 2C:24-9(a), and 2C:2-6(a) (count nine); fourth-degree

possession of an imitation firearm for an unlawful purpose, contrary to N.J.S.A.

2C:39-4(e) and 2C:2-6(a) (count ten); second-degree conspiracy to commit

robbery, contrary to N.J.S.A. 2C:15-1(a) and 2C:5-2 (count eleven); first-degree

conspiracy with a juvenile to commit armed robbery, contrary to N.J.S.A.


                                                                          A-0686-19
                                       5
2C:15-1(a), 2C:24-9(a), and 2C:2-6 (count twelve); two counts of first-degree

armed robbery, contrary to N.J.S.A. 2C:15-1(a), 2C:15-1(b), and 2C:3-6(a)

(counts thirteen and fourteen); fourth-degree tampering with evidence, contrary

to N.J.S.A. 2C:28-6(1) and 2-6(a) (count fifteen); third-degree hindering

apprehension, contrary to N.J.S.A. 2C:29-3(b)(1) and 2C:2-6(a) (count sixteen);

third-degree hindering the apprehension of another, contrary to N.J.S.A. 2C:29-

3(a)(3) and 2C:2-6(a) (count seventeen); and two counts of fourth-degree

obstructing the administration of law, contrary to N.J.S.A. 2C:29-1(a), 2C:29-

1(b), and 2C:2-6(a) (counts eighteen and nineteen).

      On August 23, 2018, in a separate indictment, defendant was charged with

third-degree conspiracy to commit theft and forgery, contrary to N.J.S.A. 2C:20-

3 and 2C:21-1(a)(3) (count one); third-degree theft by unlawful taking, contrary

to N.J.S.A. 2C:20-3(a) and 2C:2-6 (count two); second-degree promotion of

organized street crime, contrary to N.J.S.A. 2C:20- 3(a) and 2C:33-30(a) (count

three); and third-degree forgery, contrary to N.J.S.A. 2C:21-1(a)(2), 2C:21-

1(a)(3), and 2C:2-6 (count four).

      At the conclusion of the suppression hearing testimony, the judge denied

defendant's suppression motion, finding the testimony of Detective Mauro

credible and that "[t]he conduct of the officers was consistent with their desire


                                                                           A-0686-19
                                       6
to conduct a security sweep of the area and nothing more."                 The judge

determined the officers "evacuat[ed] the surroundings for the safety of others

around in an effort to engage in the act of community caretaking, rather than

taking stationary surveillance, and continuing communications with those

inside."   Addressing the reasonableness of the officers' actions, the judge

elaborated:

              And after all had exited, a second call was made for
              anyone else in the interior of the residence to exit the
              premises. Officers then were made aware . . . by way
              of response to their call, of an individual who
              responded from the upstairs part of the residence. That
              person was ultimately subsequently retrieved and also
              taken out.

                     At that point the officers then conducted a
              security sweep of the residence to clear the area, doing
              so by engaging in a room[-]by[-]room visual inspection
              . . . of the premises for anyone on the premises or
              hiding. At some point while they were in . . . a second
              bedroom that's being swept, they notice a crawl space
              which to them, by . . . Officer Mauro's own testimony,
              seemed to be a place where somebody tried to get into
              because underneath the crawl space was a . . . piece of
              Tupperware that had a top dented on top of it, the same
              way it would if somebody was trying to stand on it.

                     In any event it was a crawl space that warranted
              at least a visual inspection to ensure that nobody was
              hiding there, given that it was an area where the officers
              believe that somebody could hide. And that was the
              primary focus of doing the . . . visible search by the
              officers. They were only looking in areas where

                                                                               A-0686-19
                                          7
            somebody could be hiding in, again in furtherance of
            their security sweep and . . . nothing else.

                  This given that though individuals had exited the
            home, individuals who had been alleged to have been
            involved in an armed robbery, no one exited that home
            with a weapon. Allowing officers then to reasonably
            conclude that perhaps there would still be a weapon on
            the premises or that there was a need to ensure that there
            was no weapon on the premises, given that a weapon
            had not been found yet. The residence was apparently
            occupied and vacated by . . . at least some individuals
            who fit the description of the assailants.

      The judge entered a memorializing order. Thereafter, on March 8, 2019,

defendant pled guilty to first-degree conspiracy with a juvenile to commit armed

robbery, third-degree conspiracy to commit theft, and second-degree promoting

organized street crime. On August 30, 2019, he was sentenced to a ten-year

term of imprisonment in accordance with the plea agreement. 1 This appeal

ensued.

      Defendant presents the following points for our consideration:




1
   According to the New Jersey Department of Corrections (DOC) website,
defendant was paroled from Garden State Youth Correctional Facility on
February 22, 2021. See Offender Search Form, N.J. DEP'T OF CORR.,
https://www20.state.nj.us/DOC_Inmate/inmatefinder?i+I (last visited Feb. 8,
2022).


                                                                          A-0686-19
                                        8
            POINT I

            THE   "PROTECTIVE    SWEEP"   OF   THE
            APARTMENT     WAS     UNCONSTITUTIONAL
            PURSUANT TO THIS COURT'S RECENT
            HOLDING IN STATE V. RADEL.2 THEREFORE,
            THE SNEAKERS AND FAKE GUN SEIZED MUST
            BE SUPPRESSED AS THE FRUIT OF THAT
            UNLAWFUL SEARCH.

            POINT II

            THE    LAW     REQUIRING       SENTENCING
            MITIGATION FOR YOUTHFUL DEFENDANTS
            DEMANDS    RETROACTIVE         APPLICATION
            BECAUSE THE LEGISLATURE INTENDED IT,
            THE NEW LAW IS AMELIORATIVE IN NATURE,
            AND FUNDAMENTAL FAIRNESS REQUIRES
            RETROACTIVITY (Not Raised Below).

            A.    The     Legislature       Intended    Retroactive
                  Application.

                  i.    The Legislature Did Not Express A
                        Clear Intent For Prospective
                        Application.

                  ii.   The Other       Language Of The
                        Mitigating       Factor     Indicates
                        Retroactive      Application;    The

2
   465 N.J. Super. 65, 71 (App. Div. 2020), certif. granted, 245 N.J. 466 (2021).
The Supreme Court heard oral argument in the State v. Radel matter, which was
consolidated with State v. Terres, No. A-0996-18 (App. Div. July 23, 2020),
certif. granted, 245 N.J. 471 (2021), on September 27, 2021. The Court issued
its written decision for both matters on January 20, 2022. See State v. Radel,
___ N.J. ___, ___ (2022). We permitted counsel to file supplemental letter
briefs in accordance with Rule 2:6-11(d) after the Court rendered its decision.
                                                                           A-0686-19
                                        9
                           Presumption     Of    Prospective
                           Application Is Inapplicable; And
                           The Law Is Clearly Ameliorative.

                    iii.   There Is No Manifest Injustice To
                           The State In Applying The
                           Mitigating Factor Retroactively.

            B.      Retroactive Application Of The Mitigating
                    Factor Is Required As A Matter Of Fundamental
                    Fairness, And To Effectuate The Remedial
                    Purpose Of The Sentencing Commission's
                    Efforts Regarding Juvenile Sentencing.

                                        II.

      In first addressing Point I of defendant's brief, we note "[a]ppellate review

of a motion judge's factual findings in a suppression hearing is highly

deferential."    State v. Gonzales, 227 N.J. 77, 101 (2016) (citing State v.

Hubbard, 222 N.J. 249, 262 (2015)). Appellate courts reviewing a trial court's

ruling on a motion to suppress must evaluate whether "the trial court's

determination is 'so clearly mistaken that the interests of justice demand

intervention and correction.'" State v. Lamb, 218 N.J. 300, 313 (2014) (quoting

State v. Elders, 192 N.J. 224, 244 (2007)). A trial court's factual determinations

are entitled to deference "because those findings 'are substantially influenced by

[an] opportunity to hear and see witnesses and to have the feel of the case, which




                                                                             A-0686-19
                                       10
a reviewing court cannot enjoy.'" State v. Gamble, 218 N.J. 412, 424-25 (2014)

(alteration in original) (quoting State v. Johnson, 42 N.J. 146, 161 (1964)).

      Moreover, we should not overturn a trial court's determinations merely

because we disagree with the inferences the trial court drew or the evidence it

accepted or because we would have reached a different conclusion. Elders, 192

N.J. at 244. Accordingly, "[a]n appellate court reviewing a motion to suppress

must uphold the factual findings underlying the trial court's decision so long as

those findings are supported by sufficient credible evidence in the record." State

v. Rockford, 213 N.J. 424, 440 (2013) (quoting State v. Robinson, 200 N.J. 1,

15 (2009)). We owe no deference, however, to the trial court's legal conclusions

or interpretation of the legal consequences that flow from established facts.

Hubbard, 222 N.J. at 263. Thus, our review in that regard is de novo. State v.

Watts, 223 N.J. 503, 516 (2015) (quoting State v. Vargas, 213 N.J. 301, 327

(2013)).

      "[A] 'protective sweep' is a quick and limited search of premises, incident

to an arrest[,] and conducted to protect the safety of police officers or others. It

is narrowly confined to a cursory visual inspection of those places in which a

person might be hiding." State v Davila, 203 N.J. 97, 113 (2010) (quoting

Maryland v. Buie, 494 U.S. 325, 327 (1990)).


                                                                              A-0686-19
                                        11
            [A] protective sweep incident to an in-home arrest is
            permissible under the following circumstances. First,
            the police may sweep the "spaces immediately
            adjoining the place of arrest from which an attack"
            might be launched even in the absence of probable
            cause or reasonable suspicion. [Buie, 494 U.S. at 334].
            Any wider sweep must be justified by "specific facts
            that would cause a reasonable officer to believe there is
            an individual within the premises who poses a danger"
            to the arresting officers. [Davila, 203 N.J. at 115].
            Second, the sweep must be "narrowly confined to a
            cursory visual inspection of those places in which a
            person might be hiding." [Buie, 494 U.S. at 327].
            Although the sweep "is not a search for weapons or
            contraband," such items may be seized if observed "in
            plain view" during the sweep. [Davila, 203 N.J. at 115].
            Last, the sweep should last "no longer than is necessary
            to dispel the reasonable suspicion of danger" or "to
            complete the arrest and depart the premises." Ibid.
            (quoting [Buie, 494 U.S. at 335-36]).

            [State v. Cope, 224 N.J. 530, 548 (2016).]

      On March 26, 2021, our Court granted certiorari in Radel and Terres.

Both matters addressed the issue of "whether the police have a right to conduct

a protective sweep of a home when an arrest is made outside the home and, if

so, the requisite justification for a warrantless entry and protective sweep."

Radel, ___ N.J. at ___ (slip op. at 27). In Radel, the Passaic County Prosecutor's

Office received a court order authorizing Little Falls police officers to retrieve

any firearms in Christopher Radel's home immediately upon receipt of the order.

Id. at ___ (slip op. at 39). In between the order's issuance and execution,

                                                                            A-0686-19
                                       12
Sergeant Robert Prall learned Radel possessed multiple firearms, "had two

active municipal arrest warrants," and lived at a different location than was

stated in the order. Ibid. Radel's prior criminal conviction made possessing a

firearm unlawful. Ibid. Rather than obtain a search warrant to search Radel's

home based on probable cause, Sergeant Prall conducted a sting operation with

seven officers to enforce the order and arrest Radel. Id. at ___ (slip op. at 39-

40). Police surveilled the home for about ten minutes, then arrested Radel "in

his driveway while placing a laundry basket in his car." Id. at ___ (slip op. at

40).

       Without attempting to ask for consent to search the home, Sergeant Prall

ordered the officers to conduct a protective sweep of the home and detached

garage for the officers' "safety because there were weapons and other persons

'potentially on the property.'" Id. at ___ (slip op. at 9). Sergeant Prall reached

this conclusion based on the two vehicles parked in the driveway, suggesting

someone else's presence on the property; the home's windows were covered; "the

blue-jacketed person" Sergeant Prall observed in the backyard may not have

been the same person wearing a blue jacket (Radel) who exited the front door;

and the order directed the officers to retrieve the firearms. Ibid.




                                                                            A-0686-19
                                       13
      The police later obtained a search warrant and seized the weapons,

ammunition, and narcotics found earlier. Id. at ___ (slip op. at 10). In our

published opinion, we held the police were not entitled to conduct a protective

sweep of Radel's home because "[he] was outside his home, under arrest, and in

handcuffs before police made the decision to enter his home." Radel, 465 N.J.

Super. at 71.

      In Terres, two officers from the Gloucester County Prosecutor's Office

and two State Troopers visited the trailer park where Keith Terres resided to

execute an arrest warrant for Tyler Fuller. Radel, ___ N.J. at ___ (slip op. at

17-18). Terres, who State Troopers arrested and had in custody for narcotics

possession, informed the officers that Fuller may be found "in the first building

to the right in the trailer park." Id. at ___ (slip op. at 18). The officers "observed

two men inside, later identified as Mark Boston and William Willis," upon

approaching the building. Id. at ___ (slip op. at 19).

      Boston attempted to flee towards a bedroom, but an officer pursued him

believing he was Fuller. Ibid. The bedroom where the officer detained Boston

was covered in shell casings and bullets. Ibid. Willis informed the officers that

Fuller was in a back trailer because he saw him there minutes earlier with

another male. Ibid. The officers knew Terres owned the back trailer. Ibid.


                                                                                A-0686-19
                                         14
"Willis warned the officers to 'be careful. . . . There's two males back there.'"

Ibid. (alteration in original).

      Two officers detained Boston and Willis while the other two, Detective

John Petrosky and Trooper Richard Hershey, proceeded to Terres's trailer to

arrest Fuller. Id. at ___ (slip op. at 19-20). Through the window, Detective

Petrosky "observed Fuller talking to a woman later identified as Allison Terres."

Id. at ___ (slip op. at 20). When Detective Petrosky yelled for Fuller to get on

the ground, he fled through the front door, and Trooper Hershey intercepted him.

Ibid. Trooper Hershey handcuffed Fuller "within five feet of the front door" and

struggled to remove a hypodermic needle from Fuller's pocket. Ibid. Detective

Petrosky stepped over Trooper Hershey "and asked Ms. Terres, 'where's the

other male?'" Ibid. She claimed, "no one else was inside." Detective Petrosky

shouted for anyone inside to come out and conducted a protective sweep upon

receiving no response. Ibid. He saw a crossbow and arrows inside. Ibid.

      In order to find the man Willis mentioned, "Detective Petrosky observed

behind a washer and dryer a three- to four-foot wide and three-foot deep hole in

the floor partially covered by plywood. The hole appeared large enough for a

person to hide under the residence." Id. at ___ (slip op. at 21). Upon inspecting

the hole, Detective Petrosky saw, but did not touch, a firearm and gun barrels.


                                                                           A-0686-19
                                      15
Ibid. The police returned the next day with a search warrant and seized multiple

weapons from Terres's trailer. Ibid.

      In our unpublished opinion in Terres, we affirmed the trial court's order

denying the defendant's motion to suppress. Id. at ___ (slip op. at 22). We

concluded Detective Petrosky conducted a lawful sweep "based on [the]

principles articulated in Cope, 224 N.J. at 546-47 and Davila, 203 N.J. at 13[,]

cases in which the police were already lawfully inside the home before the onset

of the sweep." Id. at ___ (slip op. at 23).

      In its recent opinion, our Court has pronounced in order to conduct a

protective sweep when an arrest occurs outside the home, police officers must

"have a reasonable and articulable suspicion 'that the area to be swept harbors

an individual posing a danger to those on the arrest scene.'" Id. at ___ (slip op.

at 34) (quoting Buie, 494 U.S. at 334). Our Court held:

            Whether police officers making an arrest just outside a
            home have a reasonable and articulable suspicion of a
            safety threat necessitating a protective sweep of parts
            or all of the residence will depend on the facts known
            to the officers at the time. See [United States v.
            Colbert, 76 F.3d 773, 776-77 (6th Cir. 1996)]. An
            "unparticularized suspicion" or a "hunch" that an attack
            may be launched from a residence will not be sufficient
            to justify breaching the threshold of a home and
            undertaking a protective search. See Buie, 494 U.S. at
            332 (quoting [Terry v. Ohio, 392 U.S. 1, 27 (1968)]).
            Courts must "look at the totality of the circumstances

                                                                            A-0686-19
                                       16
            to determine if there is an 'individualized, rather than
            generalized, suspicion,'" [State v. Bryant, 227 N.J. 60,
            70 (2016) (quoting Davila, 203 N.J. at 129)]),
            understanding that "[t]here is no mathematical formula
            to determine what amount of suspicion is reasonable,"
            ibid. [(alteration in original)] (citing State v. Pineiro,
            181 N.J. 13, 27 (2004)).

            [Id. at ___ (slip op. 34-35).]

Furthermore, the Court articulated several factors courts should consider "in

determining whether a protective sweep is justified when an arrest is made

outside the home." Id. at ___ (slip op. at 38). These factors include:

            (1) whether the police have information that others are
            in the home with access to weapons and a potential
            reason to use them or otherwise pose a dangerous
            threat; (2) the imminence of any potential threat; (3) the
            proximity of the arrest to the home; (4) whether the
            suspect was secured or resisted arrest and prolonged the
            police presence at the scene; and (5) any other relevant
            circumstances. Entry into the home and a protective
            sweep cannot be based on a self-created exigency by
            the police. See Davila, 203 N.J. at 103.

            [Ibid.]
      Applying the factors above, the Court affirmed our decisions "in both

Radel (invalidating the protective sweep) and Terres (upholding the protective

sweep)." Id. at ___ (slip op. at 46). The Court highlighted "no danger arose that

mandated an entry of [Radel's] home without a search warrant" because "[t]he

officers had no specific information that another person was in the house, nor


                                                                           A-0686-19
                                       17
was there information from which they could reasonably infer that someone

inside posed an imminent danger." Id. at ___ (slip op. at 45). The arrest

occurred "a distance from the home's entrance" in Radel's driveway "with

watchful eyes on the front and rear doors of the house." Ibid. "On the other

hand, in Terres, Detective Petrosky and Trooper Hershey faced unexpected and

fast-evolving circumstances that signaled danger and the need for prompt action

to safeguard their lives." Ibid. Willis warned the officers that another male was

with Fuller and to be cautious, "a clear signal of a potential threat;" Fuller was

arrested and handcuffed within five feet of the door; and Trooper Hershey

struggled with Fuller as Detective Petrosky swept the trailer, leaving him

vulnerable to an unexpected attack. Id. at ___ (slip op. at 45-46).

      The totality of the circumstances in the matter under review indicate the

officers had "a reasonable and articulable suspicion of a safety threat

necessitating a protective sweep of . . . the residence." Id. at ___ (slip op. at 34).

Detective Bauer and Officer Mauro learned from the victims that at least three

individuals were involved in the robbery, and one possessed a gun, which was

used to threaten the victims. The victims and witnesses also informed the

officers that five or six individuals ran towards condominium unit 347. Unlike

Radel, the police here had information that other individuals were inside the


                                                                               A-0686-19
                                         18
condominium unit armed with weapons, which the police had surveilled for

about an hour.

      Moreover, the police waited outside the unit, knocked on the door,

announced themselves, but received no answer while hearing a commotion

inside. Finally, someone answered, and seven or eight men and women inside

matching the description the police were given were ordered outside. The

individuals were then secured near the front door as in Terres, and not a distance

away, as in Radel.

      Furthermore, the police officers heard noise coming from the individuals

inside condominium unit 347, who initially refused to respond to the officers'

attempts to make contact. Eventually, after more than one hour of trying to

communicate with the individuals inside, five individuals exited the premises,

and the officers then learned that another person had remained. After that

individual was removed, the officers performed a protective sweep to ensure no

one was hiding who could have possessed or accessed a weapon.

      The crawl space was large enough for a person to hide inside, similar to

the hole under the floor in Terres. The officers found the imitation shotgun in

the crawl space and tried to clear it to render it safe but did not remove it from

the premises. In the matter under review, we conclude the officers had "a


                                                                            A-0686-19
                                       19
reasonable and articulable suspicion of a safety threat" warranting a protective

sweep. Id. at ___ (slip op. at 4). Therefore, we affirm the denial of defendant's

motion to suppress.

                                       III.

      In Point II of his brief, defendant contends N.J.S.A. 2C:44-1, which added

"youth" as a new mitigating factor, should be applied to him retroactively, and

the matter should be remanded for re-sentencing. The amendment became

effective October 19, 2020. L. 2020, c. 110 (eff. Oct. 19, 2020). For the first

time on appeal, defendant argues the sentencing judge did not consider the fact

that he was under the age of twenty-six at the time the offenses occurred.

Defendant further contends the revised statute should apply retroactively to him

because:

            (1) the Legislature did not express a clear intent for
            prospective application;

            (2) it is an ameliorative statute intended to lessen the
            harshness of sentencing laws for juvenile; and

            (3) the State would not suffer manifest injustice if the
            mitigating factor is retroactively applied.

      Defendant was paroled on February 22, 2021; therefore, the issue is moot.

We consider an issue moot when our decision sought in a matter, "can have no

practical effect on the existing controversy." Redd v. Bowman, 223 N.J. 87, 104

                                                                           A-0686-19
                                      20
(2015) (quoting Deutsche Bank Nat'l Tr. Co. v. Mitchell, 422 N.J. Super. 214,

221-22 (App. Div. 2011)). "[C]ourts of this [S]tate do not resolve issues that

have become moot due to the passage of time or intervening events" and will

not resolve such cases solely to "test the validity of [an] underlying claim of

right in anticipation of future situations." Wisniewski v. Murphy, 454 N.J.

Super. 508, 518 (App. Div. 2018) (first alteration in original) (quoting Davila,

443 N.J. Super. at 584). Therefore, there is no need for us to address defendant's

arguments raised in Point II.

      Affirmed.




                                                                            A-0686-19
                                       21